Citation Nr: 0828857	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, as a result of exposure to herbicides.

2.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse and daughter




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1975 
and received an honorable discharge.  He also served on 
active duty from August 1975 to January 1979 and was 
discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which, inter alia, denied the 
veteran's July 2003 claims seeking entitlement to service 
connection for diabetes mellitus and a right foot disorder.

In January 2007, the appellant testified at the RO before the 
undersigned Veterans Law Judge (Travel Board hearing); a copy 
of the hearing transcript is associated with the record.

In September 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The duty to assist includes verifying service records when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

As noted in the Board's remand of September 2007, regarding 
the veteran's claim for diabetes mellitus, type II, service 
connection can be established under presumptive provisions; 
to include disease(s) associated with exposure to certain 
herbicide agents.  Under 38 C.F.R. § 3.307(a)(6) (2007), a 
veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.307(a)(6), (d) (2007).  In other 
words, if a veteran was exposed to an herbicide agent during 
active service, then, any disease that he has incurred, if 
found under 38 C.F.R. § 3.309(e) (2007), shall be service-
connected, even though there is no record of such disease 
during service.  38 C.F.R. § 3.309(e) (2007) lists the 
diseases associated with exposure to certain herbicide 
agents, to include Type II diabetes.

At the Travel Board hearing in January 2007, the veteran 
testified that he served aboard the U.S.S. Mauna Kea (AE 22) 
and participated on offloading missions in Vietnam.  
Essentially, the veteran would take smaller boats from the 
Mauna Kea to deliver weapons on land.  Service personnel 
records confirm that the veteran was assigned to the U.S.S. 
Mauna Kea (AE 22); however, there were no documentations of 
the veteran's entry into Vietnam.  The veteran's 
representative indicated that the ship log from the U.S.S. 
Mauna Kea (AE 22) may contain documentation of the veteran's 
claimed trips into Vietnam.  On remand, the AOJ was 
instructed to obtain deck log book entries of the U.S.S. 
Mauna Kea (AE 22) that could provide whether the veteran 
participated in the offloading of weapons to Vietnam via 
smaller boats.

The Board notes that a November 2007 letter from the AMC 
stated that its attempts to verify the veteran's exposure to 
herbicides without utilizing outside sources were 
unsuccessful, and that it is currently awaiting a response 
with information pertaining to the veteran's claim from the 
Joint Services Records Research Center (JSRRC).  However, a 
response from the JSRRC has not been associated with the 
claims folder.  On remand, the AOJ should continue to await a 
response from JSRRC, and readjudicate the claim upon receipt 
of said response.  Also, the AOJ should document the receipt 
of the added page entitled "Mauna Kea," dated November 7, 
2007, to the file.

Also as noted in the Board's remand of September 2007, the 
Board received new evidence in July 2007 in support of the 
veteran's claim for service connection for diabetes mellitus, 
type II, and residuals of a right foot injury.  This evidence 
was received subsequent to the AOJ's August 2006 supplemental 
statement of the case (SSOC) and was not accompanied by a 
signed waiver of AOJ consideration of that evidence.  
Therefore, the case was remanded for AOJ's consideration of 
the evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
19.31 (holding that the appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
unless he waives such consideration in writing).  
Consideration of the evidence by the AOJ remains necessary 
before appellate review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Upon receiving a response from JSRRC, 
the AOJ should make a determination as to 
whether or not the veteran entered into 
Vietnam, and readjudicate the veteran's 
claim in light of that evidence.  Any 
response and/or additional records should 
be associated with the claims file.  The 
AOJ should also note the added page 
entitled "Mauna Kea," dated November 7, 
2007, to the file.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's 
service connection claims for type II 
diabetes mellitus due to herbicide 
exposure, and residuals of a right foot 
injury, to include consideration of all 
additional evidence received since the 
issuance of the August 2006 supplemental 
statement of the case.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




